Exhibit 10.2

AMENDMENT NO. 2
TO THE
WEBSTER BANK
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
FOR DIRECTORS AND OFFICERS

The Webster Bank Amended and Restated Deferred Compensation Plan for Directors
and Officers, as amended and restated effective as of January 1, 2004, is hereby
amended as follows:

(1) Effective as of May 1, 2007, Section 4.6 of the Plan is amended to read as
follows:

4.6 Accounting for Deferred Compensation.

(a) A Participant’s Deferred Compensation shall be credited by the Corporation,
the Bank or an Affiliate (as applicable) to one of two Bookkeeping Reserve
Accounts maintained for each Participant. Any deferrals with respect to which
the Participant elects installment distributions pursuant to Section 4.5 shall
be credited to the Installment Account, while all other deferrals shall be
credited to the Regular Account. A deferral shall be credited to the appropriate
Bookkeeping Reserve Account at the end of the calendar month with respect to
which the deferral is made. A payment to a Participant or Beneficiary shall be
charged to the appropriate Bookkeeping Reserve Account as of the time the
payment is made.

(b) (i) With respect to any Deferred Compensation credited to a Participant’s
Bookkeeping Reserve Accounts on or after January 1, 2004, the Participant’s
Deferred Compensation shall be credited with earnings and losses in the same
manner as if the Deferred Compensation were actually invested in one or more of
the investment options offered under the 401(k) Plan and elected by the
Participant; provided, however, that: (A) the Fidelity Managed Income Portfolio
shall not be deemed to be an investment option available under the 401(k) Plan;
(B) the Webster Stock Fund shall not be deemed to be an investment option
available under the 401(k) Plan, except that the Webster Stock Fund shall be
deemed to be an investment option available under the 401(k) Plan for the
Chairman and Chief Executive Officer, the President and Chief Operating Officer,
and the Chief Financial Officer of the Bank effective on and after May 1, 2007;
and (C) a Fidelity money market fund shall be deemed to be an investment option
available under the 401(k) Plan.

(ii) If a Participant’s Deferred Compensation is credited with earnings and
losses pursuant to the provisions of Section 4.6(b)(i), the Participant may
specify the percentage of such Deferred Compensation to be credited to the Plan
on his or her behalf, or the percentage of his or her Bookkeeping Reserve
Accounts attributable to such Deferred Compensation, which will be credited with
earnings and losses based on the investment options selected by the Participant.
The Participant may change his or her election at any time by providing notice
to the Committee (or its delegated representative), and any such change shall be
effective as soon as practicable after it is received by the Committee (or its
delegated representative). Any change in a Participant’s election shall be
effective on a prospective basis only.

(c) (i) With respect to any Deferred Compensation credited to a Participant’s
Bookkeeping Reserve Accounts prior to January 1, 2004, interest (compounded
monthly) shall be added to the balance credited to the Bookkeeping Reserve
Accounts from time to time: (A) as of the last day of each calendar year during
the period beginning when the Deferred Compensation was first so credited, and
ending on the last day of the calendar year preceding the date described in (B);
and (B) as of the date of distribution of a final installment payment (pursuant
to Section 5.1(b), Section 5.3 or Section 5.5) or a lump sum payment (pursuant
to Section 5.1(a), Section 5.2, Section 5.3, Section 5.4 or Section 5.5) of the
amounts credited to the Participant’s Bookkeeping Reserve Accounts. The rate of
interest is the interest rate on ten year United States Treasury obligations, as
reported from time to time in The Wall Street Journal, plus 100 basis points,
adjusted monthly.

(ii) Notwithstanding the provisions of Section 4.6(c)(i), a Participant who had
not commenced to receive his or her Deferred Compensation prior to January 1,
2004 was permitted to elect to have any Deferred Compensation credited to his or
her Bookkeeping Reserve Accounts prior to January 1, 2004 credited with earnings
and losses pursuant to the provisions of Section 4.6(b)(i) rather than being
credited with interest pursuant to the provisions of Section 4.6(c)(i). Any such
election had to be made within the thirty day period preceding January 1, 2004,
and is irrevocable.

(2) Effective as of May 1, 2007, the following Section 5.6 is added to the Plan:

5.6 Medium of Payment. Amounts paid under this Article V shall be paid in cash
except that, prior to the commencement of payments, at the election of the
Chairman and Chief Executive Officer, President and Chief Operating Officer, or
Chief Financial Officer, or his or her Beneficiary if payments have not
commenced upon his or her death, the portion, if any, of Bookkeeping Reserve
Accounts that is then credited with earnings and losses based on the value of
Webster Financial Corporation common stock shall be distributed in shares of
such common stock.

(3) All section numbers and cross references thereto are appropriately amended
to effectuate the intention of the foregoing amendments.

Dated at Waterbury, Connecticut the            day of      , 20 .

     
ATTEST:
  WEBSTER BANK, NATIONAL ASSOCIATION
 
   
 
  By
 
   
 
   
Its Secretary
  Title:
 
   

